PER CURIAM.
Oscar Bell appeals his conviction and sentence following his no contest plea for one count of possession of cocaine. Bell filed a pro se brief in addition to the Anders brief filed by the Public Defender. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and In re Anders Briefs, 581 So.2d 149 (Fla.1991). The only issue raised in Bell’s pro se brief is a claim of ineffective assistance of counsel.
*263We affirm the conviction and sentence. We decline to rule on Bell’s ineffective assistance of counsel claim on direct appeal; however, this holding is without prejudice to Bell raising his ineffective assistance of counsel claim in a subsequently filed motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, within the time remaining under rule 3.850(b).
STRINGER and KELLY, JJ., and DAKAN, STEPHEN L., Associate Senior Judge, Concur.